ACCEPTED
                                                                                03-15-00262-CV
                                                                                        6768069
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            9/2/2015 3:11:09 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                         No. 03-15-00262-CV
  _______________________________________________________________
                                                         FILED IN
                                                   3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS            AUSTIN, TEXAS
                FOR THE THIRD DISTRICT OF TEXAS 9/2/2015 3:11:09 PM
                            AT AUSTIN                JEFFREY D. KYLE
                                                          Clerk
  _______________________________________________________________

             TEXAS ASSOCIATION OF ACUPUNCTURE
                    AND ORIENTAL MEDICINE,
                             Appellant,
                                v.
       TEXAS BOARD OF CHIROPRACTIC EXAMINERS AND
          YVETTE YARBROUGH, EXECUTIVE DIRECTOR
                   IN HER OFFICIAL CAPACITY,
                             Appellees.
 ________________________________________________________________

              On Appeal from the 201st Judicial District Court
                         Of Travis County, Texas
                     Cause No. D-1-GN-14-000355
__________________________________________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                        APPELLEES’ BRIEF
__________________________________________________________________

KEN PAXTON                           JOE H. THRASH
Attorney General of Texas            Assistant Attorney General
                                     State Bar No. 19995500
CHARLES E. ROY                       Assistant Attorney General
First Assistant Attorney General     Administrative Law Division
                                     P.O. Box 12548, Capitol Station
JAMES E. DAVIS                       Austin, Texas 78711-2548
Deputy Attorney General for Civil    Telephone: (512) 475-4203
Litigation                           Facsimile: (512) 320-0167
                                     Joe.thrash@texasattorneygeneral.gov
DAVID A. TALBOT, JR.
Chief, Administrative Law Division   ATTORNEYS FOR APPELLEES
     MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF

      Appellees, the Texas Board of Chiropractic Examiners, and Yvette

Yarbrough, Executive Director in her official capacity, (“TBCE”) respectfully ask

this Court for an extension of time to file Appellees’ Brief pursuant to Texas Rules

of Appellate Procedure 10.5(b) and 38.6(d). TBCE’s brief is due September 9,

2015. TBCE respectfully requests an additional thirty days in which to file its brief,

making the brief due to be filed on or before October 9, 2015. This is TBCE’s first

request for an extension. Appellant is not opposed to this request.

      This extension is needed due to the undersigned counsel’s extensive duties

in connection with implementation of legislative changes and other duties to his

client agencies. This request is not made for purposes of delay, but to allow the

undersigned counsel time to properly prepare Appellees’ Brief, and so that justice

can be done.

      For the above reasons, TBCE respectfully requests that the Court grant this

unopposed motion and extend the deadline for filing TBCE’s brief up to and

including October 9, 2015.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General
                                       JAMES E. DAVIS
                                       Deputy Attorney General for Civil
                                       Litigation

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division


                                        /s/ Joe H. Thrash
                                       JOE H. THRASH
                                       Bar No. 19995500
                                       Assistant Attorney General
                                       Administrative Law Division
                                       P. O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 475-4203
                                       Facsimile: (512) 320-0167
                                       Joe.Thrash@texasattorneygeneral.gov
                                       ATTORNEYS FOR APPELLEES


                      CERTIFICATE OF CONFERENCE

      The undersigned counsel for Appellees certifies that he has conferred with

counsel for Appellant regarding the foregoing request for an extension of time, and

has been advised that she is unopposed to this request.

                                       /s/ Joe H. Thrash
                                       JOE H. THRASH
                                       Assistant Attorney General
                           CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing Appellees’ Brief was served via e-

serve and e-mail on this the 2nd day of September, 2015 to the following:



Craig T. Enoch                        Via electronic service and email
ENOCH KEVER PLLC
600 Congress Avenue
Suite 2800
Austin, Texas 78701
cenoch@enochkever.com
Melissa A. Lorber
mlorber@enochkever.com
Telephone: (512) 615-1200
Facsimile: (512) 615-1198
Attorneys for Plaintiff Texas Association of
Acupuncture and Oriental Medicine



                                         /s/ Joe H. Thrash
                                         JOE H. THRASH
                                         Assistant Attorney General